Citation Nr: 1626769	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-15 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.   


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACTDUTRA) from January 1982 to April 1982 with additional service in the National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Nashville, Tennessee Department of Veteran Affairs (VA) Regional Office (RO).  In April 2014 a Board video hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

This appeal was previously before the Board in July 2014.  The appeal was remanded for additional development.  The requested development has been completed and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The appellant does not have qualifying service to establish veteran status in November 1981, 1991, or the summer of 1992.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Board notes an x-ray dated November 1981 was referenced as being a part of the appellant's paper claims file during the April 2014 Board video hearing, however, this x-ray does not appear to be associated with the appellant's electronic claims file.  However, as explained below, veteran status has not been established for the period of November 1981, as such, a remand is not necessary to associate the x-ray with the appellant's electronics claims file, as it would not establish federal service for the period of November 1981.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.        

Therefore, with respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

A service connection claim has five elements, (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, the appellant must first establish veteran status.

To have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 315, 502, 503, 504, or 505.  See 38 U.S.C.A. §§ 101(21), (22)(C); see also 32 U.S.C.A. §§ 502(a)(2) (stating that "each company, battery, squadron, and detachment of the National Guard ...shall ...participate in training at encampments, maneuvers, outdoor target practice, or other exercises, at least 15 days each year"); 503 (providing for participation in field exercises); 504 (dealing with National Guard Schools and small arms competitions); 505 (dealing with U.S. Army and Air Force schools and field exercises).  Allen v. Nicholson, 21 Vet. App. 54, 58 (2007).


III.  Low Back Disability

The appellant has stated in testimony and written argument that he suffered from a low back injury in November 1981, 1991, and the summer of 1992, while serving in the National Guard.  See September 2010 claim, April 2011 appellant statement, July 2011 appellant statement, and April 2014 Board video hearing testimony.  The Board finds that the appellant did not have qualifying service to establish veteran status during the periods of November 1981, 1991, and the summer of 1992, thus service connection for a low back disability incurred during November 1981, 1991, and the summer of 1992, is not warranted.  

The Veteran stated in his September 2010 claim that one of his back injuries occurred on November 30, 1981.  The Board notes the appellant enlisted into the National Guard on November 30, 1981.  The appellant's enlistment paperwork does not indicate that he enlisted for the purpose of federal service or for full time duty as required to establish veteran status.  See 10 U.S.C.A. § 12401 and 32 U.S.C.A. §§ 315, 502, 503, 504, or 505.  Therefore, the appellant did not have qualifying service to establish veteran status during the period of November 1981.  

Additionally, the appellant did not have qualifying service during the period of 1991 or the summer of 1992.  The appellant indicated in a July 2011 statement that he hurt his back while serving on active duty in the Florida National Guard.  A December 1992 military personnel record noted that the appellant's unit was activated by the Governor of Florida for state active duty from August 1992 through November 1992.  However, because the appellant's unit was activated by the Governor of Florida rather than the President of the United States this service does not qualify as federal service.  See 10 U.S.C.A. § 12401.  Additionally, the appellant's military personnel file does not otherwise show federal service or full time duty during the periods of 1991 and the summer of 1992.  Therefore, veteran status has not been established for the periods of 1991 or the summer of 1992. 

The Board notes that the appellant served on ACDUTRA from January 1982 to April 1982; however, the appellant has not alleged that his low back disability was incurred or manifested during this period.  

Therefore, as the evidence does not show, nor has the appellant alleged, that his low back disability occurred during his period of active duty from July to April 1982, and such is not alleged to have been incurred or aggravated during any specific period of federalized National Guard service, or shown to be related to any qualifying  (for VA benefits) period of service, the Board finds that the preponderance of the evidence is against this claim, and that the appeal in this matter must be denied.  


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


